UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7168



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IBIKUNLE SUNDAY FAYEMI, a/k/a Ayodele Adebayo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-168, CA-99-343-3-2V)


Submitted:   January 11, 2001             Decided:   January 17, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ibikunle Sunday Fayemi, Appellant Pro Se.    Kenneth Davis Bell,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ibikunle Sunday Fayemi appeals a district court order denying

his motion for reconsideration of the court’s denial of his motion

filed under 28 U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed

the record and the district court’s order and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Fayemi, Nos. CR-94-168; CA-99-343-3-2V (W.D.N.C. July 14,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 6, 2000, the district court’s records show that it was entered
on the docket sheet on July 14, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2